DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gannot (US 20090224925 A1).
Claim 1. Gannot teaches a computer-based method of training a classifier to distinguish between a fall event and a non-fall event of a subject, the computer-based method comprising: 
obtaining movement data responsive to the subject’s movement during everyday activities over a predetermined data collection period 
([0057] microphone 12,  acceleration detector 12 [0077] n this figure n.sub.end represents the frame index of the end of the event, n.sub.start is the frame index of the beginning of the event, t.sub.end is the time index of the end of the event, t.sub.start is the time index of the beginning of the event and e.sub.th1 is the threshold of the frame energy); 
detecting one or more events in the movement data 
([0057] microphone 12,  acceleration detector 12 to detect vibration events); 
obtaining a value for each of a one or more parameters from the movement data at the time of the event for each event that occurs during the predetermined data collection period
([0074] The purpose of the event detection algorithm, module 34, is to detect a vibration event in the vibration signal v(t) at time index t.sub.e, and to segment it.); 
generating a non-fall event probability distribution by calculating a probability distribution for a combination of the one or more parameters using the obtained values for each of the one or more parameters, wherein the combination of the one or more parameters is capable of indicating the probability of a fall
([0061] In an embodiment the classification unit is configured to extract from the events and associated waveforms a shock response spectrum (SRS) feature. [0062] A distribution of the extracted features is then compared with distributions in prestored features of learned events.); 
obtaining a fall event probability distribution using the non-fall event probability distribution
([0062][0081] A distribution of the extracted features is then compared with distributions in prestored features of learned events... As seen in FIG. 5b, the background noise energy distribution is shown. Using the noise distribution the locations of the beginning and end of the event can be determined. The threshold in this example is calculated to be 0.0067 (using 20 msec. frame size);
and obtaining a threshold value for the fall event probability distribution that distinguishes between a fall event and a non-fall event
([0062][0078]-[0081]  Calculation of the energy threshold e.sub.th1: The value of e.sub.th1 is calculated by assessing the e.sub.hist which is the most prominent value of e.sub.f(n).).  

Claim 2. Gannot teaches the computer-based method of claim 1, wherein the calculated probability distribution for the combination of the one or more parameters is calculated by: 
determining a probability distribution for each of the one or more parameters; and 
defining the calculated probability distribution for the combination of the one or more parameters as the product of the determined probability distributions
([0107] In this study, the a priori probabilities of "human fall" events and "other" events are not known. Therefore, the a priori probabilities for the two classes are assumed to be equal. Hence,).

Claim 3. Gannot teaches the computer-based method of claim 1, wherein the step of obtaining the fall event probability distribution comprises processing the non-fall event probability distribution, such that there is a high fall event probability for values at which the non- fall event probability is low and vice versa
([0107] In this study, the a priori probabilities of "human fall" events and "other" events are not known. Therefore, the a priori probabilities for the two classes are assumed to be equal. Hence,).

Claim 4. Gannot teaches the computer-based method of claim 1, wherein the step of obtaining the fall event probability distribution comprises calculating the inverse or complement of the non-fall event probability distribution ([0139] Increasing the number of features for classification beyond 17, does not increase the performance of the classification algorithm, and can cause over-fitting.).

Claim 5. Gannot teaches the computer-based method of claim 1, wherein the step of obtaining the fall event probability distribution comprises dividing a predetermined estimation of a fall event probability distribution by the non-fall event probability distribution 
([0142] The sensitivity of the system was calculated as the number of "Rescue Randy" drops that classified "human" (true positive) divided to the total number of "Rescue Randy" drops (39/40). The specificity of the system was calculated as the number of objects and events close to the sensor that may be classified as "other event" (true negative) divided by the total number of object drops and events close to the sensor (65/66).). 

Claim 6. Gannot teaches the computer-based method of claim 1, wherein the step of obtaining the fall event probability distribution comprises processing only part of the non-fall event probability distribution, which part of the non-fall probability distribution to be processed being determined using a predetermined estimation of a fall event probability distribution
([0062] show distributions in which a line divides human fall events from other events. The comparisons allow for classification of events as belonging to a human fall or not belonging to a human fall.).

Claim 7. Gannot teaches the computer-based method of claim 6, wherein the part of the non-fall event probability distribution comprises the non-fall event probability distribution for values of the combination of the one or more parameters for which the predetermined estimation of a fall event probability exceeds a predetermined minimum value
([0072] The training phase 30 consists of event detection and segmentation 34, feature extraction 36, feature selection 36 and model estimation 38 modules. In the training phase of the algorithm, we estimate two classification models for different types of events. In our system there are two classes of classification: "human fall" 40 and "other event" 42.).

Claim 8. Gannot teaches the computer-based method of claim 6, wherein the part of the non-fall event probability distribution comprises the non-fall event probability distribution for values of the combination of the one or more parameters lying between the combination of the one or more parameters having a maximum value in the non-fall event probability distribution and the combination of the one or more parameters having a maximum value in the predetermined estimation of a fall event probability distribution 
([0075] Then in box 52, e.sub.max is obtained, being the maximum value of the array e.sub.f(n), where n.sub.e is the frame index of the event, and in box 54, t.sub.e is obtained, being the time index of the event.).
Claim 9. Gannot teaches the computer-based method of claim 1, wherein the step of obtaining a threshold value for the fall event probability distribution comprises processing the non-fall event probability distribution and the fall event probability distribution to determine the threshold value 
([0078] Calculation of the energy threshold e.sub.th1: The value of e.sub.th1 is calculated by assessing the e.sub.hist which is the most prominent value of e.sub.f(n). e.sub.hist is calculated from a binned histogram of the recorded finite vibration signal. The value of e.sub.th1 is calculated by).

Claim 10. Gannot teaches the computer-based method of claim 9, wherein the threshold value is set as the value at which the false alarm rate for the subject, defined as the rate at which non-fall events are determined to be fall events, is equal to a predetermined rate
([0142] It should be mentioned that in the case of a false negative, "Rescue Randy" fell at a distance of 5 meter from the sensors. In the cases of false positive, the object fell close to the sensors generating strong signals that are similar to a human fall, and therefore classified as "human".).

Claim 11. Gannot teaches a computer program comprising code means for implementing the method of claim 1 when said program is run on a processing system
([0057] A classification unit 16, typically provided within an electronic processor, classifies concurrent events detected by the microphone and the acceleration detector.).


Claim 12. Gannot teaches a processing system adapted to: 
obtain movement data responsive to the subject’s movement during everyday activities over a predetermined data collection period;
detect one or more events in the movement data
([0057] microphone 12,  acceleration detector 12 [0077] n this figure n.sub.end represents the frame index of the end of the event, n.sub.start is the frame index of the beginning of the event, t.sub.end is the time index of the end of the event, t.sub.start is the time index of the beginning of the event and e.sub.th1 is the threshold of the frame energy);
obtain a value for each of one or more parameters from the movement data at the time of the event for each event that occurs during the predetermined data collection generate a non-fall event probability distribution by calculating a probability distribution for a combination of the one or more parameters using the obtained values for each of one or more parameters, wherein the combination of the one or more parameters is capable of indicating the probability of a fal
([0074] The purpose of the event detection algorithm, module 34, is to detect a vibration event in the vibration signal v(t) at time index t.sub.e, and to segment it.
[0061] In an embodiment the classification unit is configured to extract from the events and associated waveforms a shock response spectrum (SRS) feature. [0062] A distribution of the extracted features is then compared with distributions in prestored features of learned events.);
obtain a fall event probability distribution using the non-fall event probability distribution
([0062][0081] A distribution of the extracted features is then compared with distributions in prestored features of learned events... As seen in FIG. 5b, the background noise energy distribution is shown. Using the noise distribution the locations of the beginning and end of the event can be determined. The threshold in this example is calculated to be 0.0067 (using 20 msec. frame size); and
obtain a threshold value for the fall event probability distribution that distinguishes between a fall event and a non-fall event
([0062][0078]-[0081]  Calculation of the energy threshold e.sub.th1: The value of e.sub.th1 is calculated by assessing the e.sub.hist which is the most prominent value of e.sub.f(n).).

Claim 13. Gannot teaches the processing system of claim 12, where the processing system is adapted to obtain the fall event probability distribution by processing the non-fall event probability distribution, such that there is a high fall event probability for values at which the non- fall event probability is low and vice versa ([0107] In this study, the a priori probabilities of "human fall" events and "other" events are not known. Therefore, the a priori probabilities for the two classes are assumed to be equal. Hence,).

Claim 14. Gannot teaches a system for detecting a fall of a subject, comprising:
one or more sensors for obtaining movement data responsive to the subject’s movement
([0057] microphone 12,  acceleration detector 12 to detect vibration events); and 
the processing system of claim 12, further configured to:
receive the movement data from the one or more sensors 
([0057] microphone 12,  acceleration detector 12 [0077] n this figure n.sub.end represents the frame index of the end of the event, n.sub.start is the frame index of the beginning of the event, t.sub.end is the time index of the end of the event, t.sub.start is the time index of the beginning of the event and e.sub.th1 is the threshold of the frame energy);
detect events in the movement data after the predetermined data collection period has elapsed 
([0074] The purpose of the event detection algorithm, module 34, is to detect a vibration event in the vibration signal v(t) at time index t.sub.e, and to segment it.); and 
classify each detected event as a fall event or a non-fall event by comparing the fall event probability for the combination of obtained values, for the event, with the threshold value 
([0061] In an embodiment the classification unit is configured to extract from the events and associated waveforms a shock response spectrum (SRS) feature. [0062] A distribution of the extracted features is then compared with distributions in prestored features of learned events. [0078]-[0081]  Calculation of the energy threshold e.sub.th1: The value of e.sub.th1 is calculated by assessing the e.sub.hist which is the most prominent value of e.sub.f(n).).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gannot in view of Hanson (US 20180336773 A1).
Claim 15. Gannot teaches the system of claim 14, wherein the threshold value is configured to correspond to a predetermined false alarm rate, the processing system is configured to determine a false alarm probability using the movement data, and wherein the system further comprises:
a user interface configured to provide a cancel function, which, when activated by the subject, instructs the processing system to re-classify a detected fall event as a non-fall event, 
 ([0036] USER INPUT [0071] The system contains two phases of data analysis: a training phase 30 and a testing phase 32. Both phases use vibration and sound signals as inputs.); and further discloses the process of classifying events  but does not specifically disclose wherein the user interface is configured to display the predetermined false alarm rate and/or the false alarm probability, and optionally to receive a user instruction to disable the cancel function, and the user interface is configured to selectively disable the cancel function, after the predetermined data collection period has elapsed, responsive to the value of the determined false alarm probability and/or a user instruction
However, Hanson teaches the process of wherein the user interface is configured to display the predetermined false alarm rate and/or the false alarm probability, and optionally to receive a user instruction to disable the cancel function, and the user interface is configured to selectively disable the cancel function, after the predetermined data collection period has elapsed, responsive to the value of the determined false alarm probability and/or a user instruction
([0090] The system 400 prompts the user for cancellation of the potential fall event (1010). A user prompt may be initiated (e.g., audible or visual). The user can respond (e.g., by a button press or vocalization) to the user prompt at the device to cancel the detected potential fall event.
[0091] The system 400 determines whether the user cancels the potential fall event within a defined period of time (1015). For instance, the system 400 monitors for input cancelling the potential fall event until the defined period of time has been reached and the system 400 determines whether the user cancelled the potential fall event within the defined period of time based on the monitoring.
[0097] Based on a determination that the subject did not recover from the suspected fall, the system 400 performs another user prompt for cancellation (1050) and determines whether the user cancels the potential fall event within a defined period of time from the additional prompt for cancellation (1055). Based on a determination that the potential fall event was cancelled within the defined period of time, the system 400 signals a cancelled fall (1060). For instance, the system 400 does not provide an alert for the potential fall event, but does classify the sensor data used to detect the potential fall event as being sensor data associated with a fall that was ultimately cancelled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/     Examiner, Art Unit 2689